
	

114 HR 2926 IH: Arizona Sonoran Desert Heritage Act of 2015
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2926
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2015
			Mr. Grijalva introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To designate certain public lands in the Sonoran Desert of the State of Arizona as national
			 conservation areas and wilderness areas, and for other purposes.
	
	
		1.Short title; Table of contents
 (a)Short titleThis Act may be cited as the Arizona Sonoran Desert Heritage Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; Table of contents.
					Sec. 2. Definitions.
					Sec. 3. Belmont-Harquahala and Gila Bend National Conservation Areas.
					Sec. 4. Designation of wilderness areas.
					Sec. 5. Special management areas.
					Sec. 6. Maps and legal descriptions.
					Sec. 7. Management of national conservation areas, wilderness areas, and special management areas.
					Sec. 8. Acquisition of land.
					Sec. 9. Border security.
					Sec. 10. Water rights.
 2.DefinitionsIn this Act: (1)Indian tribeThe term Indian tribe means any Indian tribe, band, nation, or other organized group or community of Indians which is recognized as eligible by the Secretary for the special programs and services provided by the United States to Indians because of their status as Indians.
 (2)Management planThe term management plan means the management plan developed under section 3 for each national conservation area and section 5 for each special management area.
 (3)MapThe term map means the map entitled Sonoran Desert Heritage Act and dated May 6, 2013. (4)National conservation areasThe term National Conservation Areas means the Belmont-Harquahala National Conservation Area and the Gila Bend National Conservation Area established by section 3.
 (5)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702). (6)SecretaryThe term Secretary means the Secretary of the Interior.
 (7)Special management areasThe term Special Management Areas means the Sentinel Plain Special Management Area and the Rainbow Valley Special Management Area established by section 5.
 (8)StateThe term State means the State of Arizona. (9)Wilderness areasThe term Wilderness Areas means the wilderness areas designated by section 4.
			3.Belmont-Harquahala and Gila Bend National Conservation Areas
 (a)EstablishmentThere are established in the State: (1)Belmont-harquahala national conservation areaThe Belmont-Harquahala National Conservation Area, consisting of approximately 276,100 acres, as generally depicted on the map.
 (2)Gila bend national conservation areaThe Gila Bend National Conservation Area, consisting of approximately 406,298 acres, as generally depicted on the map.
 (b)PurposeThe purpose of the National Conservation Areas is to conserve, and thereby to protect, restore, and enhance for the benefit and enjoyment of present and future generations the unique and important resources and values of the land, including the ecological, geological, cultural, archaeological, paleontological, natural, scientific, recreational, wilderness, wildlife, riparian, historical, educational, and scenic resources of the public land.
			(c)Administration of national conservation areas
 (1)In generalThe Secretary shall manage the National Conservation Areas— (A)as components of the National Landscape Conservation System;
 (B)in a manner that conserves, and thereby protects, and enhances the resources and values of the National Conservation Areas described in subsection (b); and
 (C)in accordance with— (i)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
 (ii)this Act; and (iii)any other applicable laws.
						(2)Management plans
 (A)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall develop a comprehensive management plan for the long-term protection and management of each of the National Conservation Areas.
 (B)PurposesEach management plan shall— (i)describe the appropriate management and uses of the National Conservation Areas consistent with the conservation purpose as specified in subsections (b) and (c);
 (ii)be developed with extensive public input; and (iii)take into consideration any information developed in studies of the land within the National Conservation Areas.
						(3)Uses
 (A)In generalThe Secretary shall allow only such uses of the National Conservation Areas as the Secretary determines would further the conservation purpose for which the National Conservation Areas are established.
					(B)Use of motorized vehicles
 (i)In generalExcept as provided in clauses (ii) and (iii), use of motorized vehicles in the National Conservation Areas shall be allowed only—
 (I)before the effective date of each management plan prepared pursuant to paragraph (2), on roads and trails designated for use of motorized vehicles in the management plan that applies on the date of the enactment of this Act; and
 (II)after the effective date of each management plan prepared pursuant to paragraph (2), on roads and trails designated for use of motorized vehicles in that management plan.
 (ii)Administrative and emergency response useClause (i) shall not limit the use of motor vehicles in the National Conservation Areas for administrative purposes or to respond to an emergency.
 (iii)LimitationThis subparagraph shall not apply to the Wilderness Areas. (C)New roadsNo additional road shall be built within the National Conservation Areas after the date of enactment of this Act unless the road is identified in the Management Plans as necessary for public safety or resource protection.
					4.Designation of wilderness areas
 (a)In generalIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:
 (1)Hummingbird springs wilderness additionCertain public land in Maricopa County, Arizona, consisting of approximately 17,000 acres, as generally depicted on the map, which is incorporated in, and shall be considered to be a part of, the Hummingbird Springs Wilderness, as designated by section 101(a)(12) of the Arizona Desert Wilderness Act of 1990 (104 Stat. 4469).
 (2)Woolsey peak wilderness additionCertain public land in Maricopa County, Arizona, consisting of approximately 33,523 acres, as generally depicted on the map, which is incorporated in, and shall be considered to be a part of, the Woolsey Peak Wilderness, as designated by section 101(a)(15) of the Arizona Desert Wilderness Act of 1990 (104 Stat. 4469).
 (3)Belmont mountains wildernessCertain public land in Maricopa County, Arizona, comprising approximately 19,000 acres, as generally depicted on the map, which shall be known as the Belmont Mountains Wilderness.
 (4)Saddle mountain centennial wildernessCertain public land in Maricopa County, Arizona, comprising approximately 24,200 acres, as generally depicted on the map, which shall be known as the Saddle Mountain Centennial Wilderness.
 (5)Gila bend wildernessCertain public land in Maricopa County, Arizona, comprising approximately 68,800 acres, as generally depicted on the map, which shall be known as the Gila Bend Wilderness.
 (6)Sonoran desert national monument wildernessCertain public land in Maricopa County, Arizona, within the Sonoran Desert National Monument, comprising approximately 128,300 acres, as generally depicted on the map, which shall be known as the Sonoran Desert National Monument Wilderness.
 (b)Administration of wildernessSubject to valid existing rights, the Wilderness Areas designated by this Act shall be managed by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and this Act, except that—
 (1)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and
 (2)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary of the Interior.
				5.Special management areas
 (a)EstablishmentThere are established in the State: (1)Sentinel plain special management area (A)BoundaryThe Sentinel Plain Special Management Area, consisting of approximately 120,600 acres, as generally depicted on the map.
 (B)PurposeThe purpose of the Sentinel Plain Special Management Area is to ensure ecological connectivity and movement of wildlife between the Barry M. Goldwater Air Force Range and the Gila Bend National Conservation Area; to secure native habitat for native species; and to provide recreation and development opportunities that are compatible with native species and with Department of Defense activities related to the Barry M. Goldwater Air Force Range.
					(2)Rainbow valley special management area
 (A)BoundaryThe Rainbow Valley Special Management Area, consisting of approximately 23,400 acres, as generally depicted on the map.
 (B)PurposeThe purpose of the Rainbow Valley Special Management Area is to ensure ecological connectivity and movement of wildlife between the Sierra Estrella Mountains and the Sonoran Desert National Monument.
					(b)Management plans
 (1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall develop for each of the Special Management Areas a comprehensive management plan for the long-term protection and management of that area.
 (2)PurposesEach management plan shall— (A)describe the appropriate uses and management of each special management area consistent with the conservation purpose as specified in section 5(a);
 (B)be drafted with consultation from local, regional, and State jurisdictions; (C)be developed with extensive public input;
 (D)take into consideration any information developed in studies and plans for the land within each special management area;
 (E)shall consider cooperative management alternatives between the Bureau of Land Management and local, regional, and State jurisdictions that further the purposes outlined in section 5(a); and
 (F)for the purposes of ensuring ecological connectivity and movement of wildlife through the Rainbow Valley and Sentinel Plain Special Management Areas, the management plans shall—
 (i)prioritize landscape permeability, wildlife connectivity and continued movement of wildlife between the Sierra Estrella Mountains and the Sonoran Desert National Monument across Rainbow Valley, and between the Barry M. Goldwater Air Force Range and the Gila Bend National Conservation Area across Sentinel Plain, respectively;
 (ii)identify the means to maintain permeability, connectivity and wildlife movement in the area including, but not limited to, wildlife crossing structures and other infrastructure improvements and the criteria to implement such alternatives;
 (iii)incorporate current scientific knowledge of wildlife movement for a variety of identified focal species; and
 (iv)establish a monitoring program to determine the effectiveness of the plan for wildlife connectivity.
						6.Maps and legal descriptions
 (a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file maps and legal descriptions of the National Conservation Areas, the Wilderness Areas, and the Special Management Areas with—
 (1)the Committee on Energy and Natural Resources of the Senate; and (2)the Committee on Natural Resources of the House of Representatives.
 (b)Force and effectThe maps and legal descriptions filed under subsection (a) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the maps and legal descriptions.
 (c)Public availabilityThe maps and legal descriptions filed under subsection (a) shall be available for public inspection in—
 (1)the Office of the Director of the Bureau of Land Management; and (2)the appropriate office of the Bureau of Land Management in the State.
				7.Management of national conservation areas, wilderness areas, and special management areas
 (a)Military useNothing in this Act restricts or precludes— (1)overflights of military aircraft over the National Conservation Areas, Wilderness Areas, or Special Management Areas designated by this Act including military overflights that can be seen or heard within the areas;
 (2)flight testing and evaluation; or (3)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the National Conservation Areas, Wilderness Areas, or Special Management Areas.
				(b)Hunting, fish and wildlife
 (1)HuntingNothing in this section or the Wilderness Act (16 U.S.C. 1131 et seq.) shall affect hunting, under applicable State and Federal laws and regulations, within a covered wilderness area.
 (2)JurisdictionAs provided in section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this section or the Wilderness Act shall be construed as affecting the jurisdiction or responsibilities of the State of Arizona with respect to fish and wildlife in the State.
 (3)Wildlife managementManagement activities to maintain or restore fish and wildlife populations and the habitats to support such populations may be carried out within a covered wilderness area, where consistent with the Wilderness Act (16 U.S.C. 1131 et seq.) and other applicable laws.
 (4)Cooperative agreementThe Secretary shall enter into a cooperative agreement with the State of Arizona for management of fish and wildlife within a covered wilderness area. The cooperative agreement shall specify the terms and conditions under which the State or a designee of the State may use wildlife management activities in a covered wilderness area consistent with the Wilderness Act (16 U.S.C. 1131 et seq.), and other applicable laws.
				(c)Livestock grazing
 (1)Grazing in national conservation areas or special management areasExcept as provided in paragraph (2), the Secretary shall issue and administer any grazing leases or permits in the National Conservation Areas or Special Management Areas in accordance with the laws (including regulations) applicable to the issuance and administration of such leases and permits on other land under the jurisdiction of the Bureau of Land Management.
 (2)Grazing in wilderness areasThe grazing of livestock in a wilderness area designated by this Act, if established as of the date of enactment of this Act, shall be permitted to continue—
 (A)subject to any reasonable regulations, policies, and practices that the Secretary determines to be necessary; and
 (B)in accordance with— (i)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and
 (ii)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405).
 (d)Access to private landsThe Secretary shall provide any owner of private property— (1)within the boundary of a national conservation area or special management area designated by this Act adequate access to the property; and
 (2)within the boundary of a wilderness area designated by this Act adequate access to the property in accordance with section 5(a) of the Wilderness Act (16 U.S.C. 1134(a)).
 (e)Valid existing rightsThe designation of the National Conservation Areas, Wilderness Areas, and Special Management Areas is subject to valid rights in existence on the date of enactment of this Act.
 (f)WithdrawalSubject to valid existing rights, all public land within the National Conservation Areas, Wilderness Areas, and Special Management Areas, and all land and interests in land acquired by the United States within the National Conservation Areas, Wilderness Areas, or Special Management Areas is withdrawn from—
 (1)all forms of entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)right-of-way, leasing, or disposition under all laws relating to— (A)minerals; or
 (B)solar, wind, and geothermal energy. (g)No buffer zones (1)In generalNothing in this subtitle creates a protective perimeter or buffer zone around the National Conservation Areas, Wilderness Areas, or Special Management Areas.
 (2)Activities outside national conservation areas, wilderness areas, and special management areasThe fact that an activity or use on land outside a National Conservation Area, Wilderness Area, or Special Management Area can be seen or heard within the area shall not preclude the activity or use outside the boundary of the areas.
 (h)Fire, insects, and diseasesSubject to such terms and conditions as the Secretary determines to be desirable and appropriate, the Secretary may undertake such measures as are necessary to control fire, insects, and diseases—
 (1)in the Wilderness Areas, in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)); and
 (2)except as provided in paragraph (1), in the National Conservation Areas and Special Management Areas in accordance with this Act and any other applicable laws.
 (i)Invasive species and noxious weedsIn accordance with any applicable laws and subject to such terms and conditions as the Secretary determines to be desirable and appropriate, the Secretary may prescribe measures to control nonnative invasive plants and noxious weeds within the National Conservation Areas and Special Management Areas.
 (j)Native American uses and interestsTo the extent practicable, the Secretary shall ensure access to the National Conservation Areas, Wilderness Areas, and Special Management Areas by members of an Indian tribe for traditional cultural purposes, including spiritual or food-gathering activities. In implementing this paragraph, the Secretary, upon the request of an Indian tribe, may temporarily close to the general public use of one or more specific portions of a national conservation area, wilderness area, or special management area in order to protect the privacy of traditional cultural activities in such areas by members of the Indian tribe. Any such closure shall be made to affect the smallest practicable area for the minimum period necessary for such purposes. Such access shall be consistent with the purpose and intent of Public Law 95–341 (42 U.S.C. 1996), commonly referred to as the American Indian Religious Freedom Act.
 (k)Utility rights-of-WayNothing in this Act precludes the Secretary from renewing an existing utility right-of-way through a national conservation area or special management area in a manner that minimizes harm to the purposes of the national conservation area or special management area described in subsection (b) and section 5(a)—
 (1)in accordance with— (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (B)any other applicable law; and (2)subject to such terms and conditions as the Secretary determines to be appropriate.
 (l)Maintenance of existing communications facilitiesThe provisions of this Act shall not be construed to prevent— (1)the maintenance of communications facilities, in existence on the date of the enactment of this Act and located in a national conservation area; or
 (2)limited motorized access to such facilities when non-motorized access means are not reasonably available or when time is of the essence, subject to such conditions as the Secretary considers to be desirable.
 (m)Maintenance of agua caliente roadIn preparing resource management and travel management plans for the Lower Sonoran Field Office, the Secretary shall provide for protection of the existing, low-standard (BLM Maintenance Level 3) Agua Caliente which provides access to the wilderness and high conservation value lands designated by this Act, and shall assure that the wilderness environment and atmosphere enjoyed by users of this road, which Congress finds is well-matched to the rugged and wild character of the wilderness beyond the roadside, is not degraded by incompatible development within the road corridor or by improvement of the road itself other than as he determines necessary for public safety.
			8.Acquisition of land
 (a)In generalThe Secretary may acquire non-public land within the boundaries of the National Conservation Areas, the Wilderness Areas, or the Special Management Areas established by this Act only through exchange, donation, or purchase from a willing seller.
 (b)ManagementLand acquired under this section shall— (1)become part of the National Conservation Areas, the Wilderness Areas, or the Special Management Areas involved; and
 (2)be managed in accordance with this Act and any other applicable laws. 9.Border securityNothing in this Act—
 (1)prevents the Secretary of Homeland Security from undertaking law enforcement and border security activities—
 (A)in the National Conservation Areas and Special Management Areas outside the Wilderness Areas, or (B)in accordance with section 4(c) of the Wilderness Act (16 U.S.C. 1133(c)), within the Wilderness Areas, including the ability to use motorized access within a Wilderness Area while in pursuit of a suspect;
 (2)affects the 2006 Memorandum of Understanding among the Department of Homeland Security, the Department of the Interior, and the Department of Agriculture regarding cooperative national security and counterterrorism efforts on public land along the borders of the United States; or
 (3)prevents the Secretary of Homeland Security from conducting any low-level overflights over the National Conservation Areas and Special Management Areas or the Wilderness Areas that may be necessary for law enforcement and border security purposes.
			10.Water rights
 (a)Reservation of rightsWith respect to each wilderness area designated by this Act, Congress hereby reserves a quantity of water sufficient to fulfill the purposes of this Act. The priority date of such reserved rights shall be the date of enactment of this Act.
 (b)Protection of rightsThe Secretary and all other officers of the United States shall take steps necessary to protect the rights reserved by subsection (a), including the filing by the Secretary of a claim for the quantification of such rights in any present or future appropriate stream adjudication in the courts of the State in which the United States is or may be joined and which is conducted in accordance with the McCarran Amendment (43 U.S.C. 666).
 (c)No relinquishment or reductionNothing in this section shall be construed as a relinquishment or reduction of any water rights reserved or appropriated by the United States in the State on or before the date of enactment of this Act.
 (d)Reservation for specific wildernessThe Federal water rights reserved by this section are specific to the wilderness located in the State designated by this Act. Nothing in this section related to reserved Federal water rights shall be construed as establishing a precedent with regard to any future designations, nor shall it constitute an interpretation of any other Act or any designation made pursuant thereto.
			
